                                                                                            FILED
                                                                                   2019 Oct-25 AM 10:57
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                        WESTERN DIVISION

 SANDRA SINFONTE                            )
 SOTOLONGO,                                 )
                                            )
       Petitioner,                          )
                                            )
 v.                                         )   Case No.: 7:19-cv-00864-ACA-
                                            )   HNJ
 PATRICIA A. BRADLEY,                       )
                                            )
       Respondent.                          )

                           MEMORANDUM OPINION
      The magistrate judge filed a report on September 23, 2019, recommending

this action be dismissed without prejudice for lack of prosecution due to the

petitioner’s failure to notify the court of her current address. (Doc. 8). Although the

magistrate judge advised the petitioner of her right to file specific written objections

within fourteen (14) days, no objections have been received by the court, and the

plaintiff has not provided the court with a current address or otherwise filed a

response.

      Having carefully reviewed and considered de novo all the materials in the

court file, including the report and recommendation, the magistrate judge’s report is

hereby ADOPTED and the recommendation is ACCEPTED. Therefore, this action

is due to be dismissed without prejudice for lack of prosecution.

      The court will enter an order consistent with this memorandum opinion.
    DONE and ORDERED this October 25, 2019.



                            _________________________________
                            ANNEMARIE CARNEY AXON
                            UNITED STATES DISTRICT JUDGE




2
